NO. 07-08-0218-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL C

                                NOVEMBER 24, 2008
                          ______________________________

                             MARK ANTHONY MARTINEZ,

                                                               Appellant

                                             v.

                                THE STATE OF TEXAS,

                                                      Appellee
                        _________________________________

               FROM THE 64TH DISTRICT COURT OF HALE COUNTY;

          NO. A16898-0608; HON. ROBERT W. KINKAID, JR., PRESIDING
                     _______________________________

                                  Anders Opinion
                         _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

       Mark Anthony Martinez (appellant) appeals his conviction for aggravated sexual

assault of a child. Pursuant to an agreement, he pled guilty to the offense and was granted

eight years deferred adjudication. The State subsequently filed a motion to proceed with

the adjudication of his guilt. It alleged that he had 1) used cocaine while on probation, 2)

failed to make his monthly reports, 3) failed to complete his community service hours, 4)

failed to attend AA/NA meetings as ordered, and 5) failed to complete a sex offenders
program. At the hearing, appellant pled true to the allegations contained in the motion.

The trial court then found that the allegations were true, adjudicated appellant guilty,

allowed opportunity to present evidence relating to punishment, and sentenced him to

fifteen years imprisonment.

        Appellant's counsel has now moved to withdraw, after filing a brief pursuant to

Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and representing

that he has searched the record and found no arguable grounds for reversal. The motion

and brief illustrate that counsel notified appellant of his right to review the appellate record

and file his own brief or response. So too did we inform appellant that any pro se response

or brief he cared to file had to be filed by November 12, 2008. To date, appellant has

failed to file a response.

        In compliance with Anders, appellate counsel addressed one potential ground for

appeal and explained why it was baseless. We, like appellate counsel, also reviewed the

record to determine whether there existed reversible error and found none. See Stafford

v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991) (requiring us to conduct an

independent review).

        Accordingly, we grant counsel's motion to withdraw and affirm the judgment of the

trial court.1

                                                               Brian Quinn
                                                               Chief Justice

Do not publish.




        1
            Appellant has the right to file a pro se petition for discretionary review from this opinion.

                                                          2